Citation Nr: 1030640	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  04-20 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a 
service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1992 to January 
1997.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a May 2003 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, which, inter 
alia, denied the Veteran's claim seeking entitlement to a 
disability rating in excess of 10 percent for his service-
connected right ankle disability.

This case previously reached the Board in August 2007.  At that 
time, the Veteran's increased rating claim was remanded to 
provide the Veteran with a hearing.  The case was returned to the 
Board in January 2008.  At that time, the claim was again 
remanded for further development.  The Veteran's claim has now 
been returned to the Board for further appellate consideration.  

In December 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of this 
transcript has been associated with the record.

In an October 2004 statement, the Veteran withdrew from the 
appeal the issue of an increased rating for his right knee 
disorder.  See 38 C.F.R. § 20.204(b) (2009).  Therefore, this 
matter is no longer before the Board.


FINDINGS OF FACT

1.  Prior to May 12, 2009, the competent medical evidence does 
not show marked limitation of motion or functional loss of the 
right ankle.  

2.  From May 12, 2009, there is competent medical evidence of 
marked functional impairment and marked limitation of the range 
of motion of the right ankle.  


CONCLUSIONS OF LAW

1.  Prior to May 12, 2009, the criteria for a disability rating 
in excess of 10 percent for the service-connected right ankle 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2009). 

2.  Since May 12, 2009, the criteria are met for a higher 
disability rating of 20 percent, for the Veteran's service-
connected right ankle disorder.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letters from the AOJ 
to the Veteran dated in April 2003, March 2005, and February 
2008.  Those letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) by:  (1) informing him about the 
information and evidence not of record that was necessary to 
substantiate his higher rating claim; (2) informing him about the 
information and evidence the VA would seek to provide; and (3) 
informing him about the information and evidence that he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

Furthermore, the February 2008 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an effective 
date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  

Concerning his claim for an increased rating for his right ankle 
disability, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the U.S. Court of Appeals for Veterans Claims (Court) held that 
for an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the VA notify the Veteran that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The Federal Circuit recently vacated the Court's 
previous decision in Vasquez-Flores, concluding that generic 
notice in response to a claim for an increased rating is all that 
is required.  See Vazquez Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

The Veteran was provided with general notice as to the 
requirements for an increased rating in the April 2003, March 
2005, and February 2008 notice letters.  Furthermore, the Veteran 
has provided statements and evidence to the VA which shows that 
he is aware of the general criteria for proving a claim for an 
increased rating.  See the Veteran's claim of January 2003, 
Informal Brief of Appellant in Appealed Case dated in June 2007, 
and the hearing transcript of December 2007.  Finally, the May 
2004 statement of the case (SOC), and the September 2004 and 
September 2009 supplemental SOCs (SSOCs), have all provided the 
Veteran with a review of the relevant criteria which had been 
used to decide the Veteran's rating.  As such, the Veteran has 
been provided adequate notice which does not prejudice the 
Veteran's ability to meaningfully participate in his claim.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

With regards to the timing of his VCAA notice, the Board sees the 
AOJ did not provide the Veteran all necessary VCAA notice prior 
to initially adjudicating his claims in May 2003, the preferred 
sequence.  But in Pelegrini II, the Court clarified that in these 
situations the VA does not have to vitiate that initial decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, the VA need only ensure that 
the Veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claim, such that 
the intended purpose of the notice is not frustrated and he is 
still provided proper due process.  Id. 120.  In other words, he 
must be given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA and Dingess notice in February 2008 by readjudicating the 
case through the most recent SSOC of September 2009.  Therefore, 
since the VA cured the timing error and because the Veteran has 
not challenged the sufficiency of his notice, the Board finds 
that the VA complied with its duty to notify.  In essence, the 
timing defect in the notices has been rectified by the latter 
readjudication.  In addition, the Veteran has never alleged how 
any error in the timing or content of his notice has prevented 
him from meaningfully participating in the adjudication of his 
claim.  As such, the Veteran has not established prejudicial 
error in the timing or content of his VCAA notice.  See Shinseki 
v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured VA treatment records, and 
three VA medical examinations.  The Veteran has submitted 
personal statements, and hearing testimony.  The Veteran has not 
provided authorization for the VA to obtain any additional 
private medical records, nor has he indicated that such records 
exist.  As such, the Board is satisfied that the AOJ has complied 
with the duty to assist the Veteran.

The Board is also satisfied as to substantial compliance with its 
August 2007 and January 2008 remand directives.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In August 2007 the Board remanded 
the Veteran's claim to provide him with a Board hearing in 
accordance with his May 2004 substantive appeal (VA Form 9) 
request.  This was provided to the Veteran in December 2007.  

Subsequently, in January 2008, the Board remanded the Veteran's 
claim for the AOJ to obtain complete VA medical treatment records 
regarding the Veteran's right ankle, and a current VA medical 
examination.  In February 2008, the AOJ obtained VA medical 
treatment records regarding the period from April 2003 to 
February 2008.  The AOJ then provided the Veteran with a VA 
medical examination for his right ankle in May 2009.  The AOJ was 
then to provide the Veteran with readjudication of the Veteran's 
claim, which was provided in September 2009.  As such, the Board 
concludes that the AOJ has complied with all of the Board's 
August 2007 and January 2008 remand directives.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

The right ankle disability on appeal arises from a claim for an 
increased rating received by the AOJ in January 2003.  Where an 
increase in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, the Court recently held VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  That is to say, the Board must consider 
whether there have been times when his disabilities have been 
more severe than at others. The relevant temporal focus for 
adjudicating the level of disability of an increased rating claim 
is from the time period one year before the claim was filed (in 
this case, January 2002) until the VA makes a final decision on 
the claim.  See Hart, supra; see also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

With any form of arthritis, painful motion is an important factor 
of disability.  Joints that are actually painful, unstable, or 
malaligned, due to healed injury, should be entitled to at least 
the minimum compensable rating for the joint.  Special note 
should be taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and passive 
range of motion of both the damaged joint and the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Analysis

The Veteran's right ankle disability is currently rated under 
Diagnostic Code 5271, for limited motion of the ankle.  38 C.F.R. 
§ 4.71a.  This rating has been in effect since January 15, 1997 
(the date of the Veteran's release from active duty service).  
The Veteran applied for an increased rating for his right ankle 
in January 2003.

Other Diagnostic Codes for ankle disabilities that provide a 
rating greater than 10 percent are not more appropriate in this 
case because the facts of this case do not support their 
application.  See, e.g.,  38 C.F.R. § 4.71(a), Diagnostic Code 
5270 (anklylosis of the ankle), Diagnostic Code 5272 (ankylosis 
of the subastragalar or tarsal joint), Diagnostic Code 5273 
(malunion of os calcis or atragalus), and Diagnostic Code 5274 
(atragalectomy).  There is no evidence in the record of any of 
these factors affecting the Veteran's right ankle and not 
appropriate for application in this case.  See Butts v. Brown, 5 
Vet. App. 532, 540 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).  

Furthermore, the Board notes that the VA medical treatment record 
from November 2000 indicates that the Veteran experiences right 
ankle arthritis.  However, x-rays conducted in November 2000, May 
2004 and March 2009, and a CT (computerized tomography) scan 
conducted in August 2004, have not diagnosed the Veteran with 
arthritis, and the May 2009 VA medical examination shows that the 
Veteran does not experience right ankle arthritis.  As such, it 
is not appropriate to evaluate the Veteran's right ankle under 
Diagnostic Code 5010, which directs that a rating for arthritis 
requires x-ray confirmation.  38 C.F.R. 
§§ 4.59, 4.71a.  It follows that the Board will evaluate his 
disability under Diagnostic Code 5271 for limitation of motion, 
to determine if he is entitled to a higher rating.

Under Diagnostic Code 5271, a 10 percent rating will be assigned 
for moderate limitation of ankle motion; a maximum 20 percent 
rating will be assigned for marked limitation of ankle motion.  
Normal range of motion for the ankle is dorsiflexion to 20 
degrees, and plantar flexion to 45 degrees as set forth in 
38 C.F.R. §  4.71, Plate II. 

The words "moderate" or "marked" are not defined in Diagnostic 
Code 5271.  Rather than apply a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decision is 
"equitable and just."  38 C.F.R. §  4.6.  

Concerning this, the VA medical examination of April 2003 
indicated that the Veteran's right ankle had dorsiflexion limited 
to 10 degrees, plantar flexion limited to 30 degrees, showing a 
moderate degree of limitation of motion.  However, a subsequent 
VA medical treatment record dated in June 2004 indicated that the 
Veteran had dorsiflexion of 20 degrees, and plantar (flexion) to 
45 degrees, indicating a complete range of motion at this time 
and thus a substantial improvement in the Veteran's right ankle 
range of motion.  A VA medical examination conducted in August 
2004 indicated that the Veteran continued to have dorsiflexion up 
to 20 degrees, and plantar flexion to 45 degrees, again showing a 
complete range of motion.  As such, these VA medical examinations 
show at worst a moderate limitation of motion for this period, 
appropriately rated at 10 percent.

However, the VA medical examination conducted in May 2009 
indicated that the Veteran had limitation of dorsiflexion to 10 
degrees, and plantar flexion to 25 degrees, showing a substantial 
decrease in the Veteran's right ankle range of motion.  With this 
limitation of motion at roughly half of the normal amount, the VA 
medical examination of May 2009 examination showed an increase in 
the severity of the Veteran's right ankle disability from 
"moderate" to "marked."  This is the maximum available for 
limited motion of the ankle under Diagnostic Code 5271.  
38 C.F.R. § 4.71a.

The Board is also required to consider functional loss regarding 
the Veteran's right ankle disability.  At the time of the April 
2003 VA medical examination, the Veteran's pain was indicated as 
causing a functional loss which was "nil-mild."  The August 
2004 VA medical examination showed "no additional loss in 
degrees of range of motion of his ankle as a result of 
repetition;" however, the Veteran did have some "additional 
muscle fatigue and weakness with repetition."  The examiner also 
noted that the Veteran was prevented from doing activities which 
required prolonged walking or standing.  Again these examinations 
show, at worst, moderate limitation of the range of motion at the 
time of these examinations, and do not provide evidence for an 
increase in the Veteran's right ankle disability rating.

The Veteran's representative, in the June 2007 Informal Brief of 
Appellant in Appealed Case indicated that the Board should note 
the Veteran's medication for his right ankle, and consider his 
disability without medication, but there is no basis in the 
rating criteria to indicate that the Veteran's disability should 
be rated without consideration of the positive effects of 
treatment, nor has the Veteran's representative indicated how 
increased medication would affect his level of functional loss.  

At his December 2007 Board hearing, the Veteran provided 
additional evidence regarding functional loss due to the pain of 
his right ankle.  He indicated that he had obtained a brace and a 
cane due to instability, and had increased his dosage of pain 
medication.  See the hearing transcript pges. 4, 7, 9.  He also 
indicated that he was experiencing a decreased range of motion 
with increased instability, and this had caused him to fall at 
some point in 2005.  Id. at 7-8.  The Veteran is competent to 
provide evidence regarding his functional loss, and his 
statements are credible.  Moreover, a January 2008 VA medical 
treatment record corroborates that the Veteran was obtaining a 
new brace due to some increased instability.  However, the Board 
notes that a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  As such, a consideration of the 
Veteran's functional loss shows that there had been some increase 
in the Veteran's right ankle disability over time, but do not 
provide a basis for assigning rating evaluation in excess of 10 
percent under Diagnostic Code 5271 prior to May 12, 2009.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

However, the May 2009 VA medical examination also showed an 
increase in the Veteran's functional loss for his right ankle.  
The examiner indicated that the Veteran's right ankle showed 
pain, instability, and weakness with constant effusions.  The 
Veteran was able to stand for up to one hour, but no more than 
three, and able to walk more than a quarter of a mile, but less 
than one full mile.  He was also indicated as constantly using 
corrective shoes and a brace.  Finally, the examiner noted the 
Veteran has had persistent swelling at work, where he is required 
to stand.  The Veteran's right ankle was also indicated as 
causing a mild to severe impact on his usual daily activities, 
and completely preventing him from participating in sports.  
Therefore, because the May 2009 VA medical examination indicated 
constant pain and effusion and limitations of the ability of the 
Veteran to walk, this examination shows sufficient deterioration 
of the Veteran's ankle to justify finding a "marked" decrease 
in the Veteran's range of motion due to functional loss.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In summary, since May 12, 2009, the Board finds that the evidence 
supports an increased maximum disability rating of 20 percent 
based upon limitation of range of motion and functional loss, for 
the Veteran's right ankle disorder.  38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71, 4.71a Diagnostic Code 5271; DeLuca, 8 Vet. App. at 
206.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a further 
staged rating is appropriate.  Here, the Board finds that the 20 
percent rating granted in this case is only effective from May 
12, 2009, the first date where a VA examination reveals this 
particular level of severity.  Otherwise, prior to May 12, 2009, 
he is only entitled to a 10 percent rating.  There is no basis to 
"stage" his ratings any further. 





Extraschedular Rating for Veteran's Right Ankle Disability 

The Court recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  
First, the AOJ or the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the AOJ or Board must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the Rating Schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  In this case, the 
Veteran's level of functional impairment shown in the record 
caused by Veteran's right ankle disability is specifically 
contemplated under 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. 202 at 206.  Thereby rendering an extraschedular analysis 
moot.  

However, even if the Board were to concede that the rating 
criteria do not address all of the effects of the Veteran's right 
ankle disability, the evidence does not show exceptional or 
unusual circumstances, to suggest that the Veteran is not 
adequately compensated by the regular rating schedule.  At his 
August 2004 VA medical examination, the Veteran has indicated 
that he had to shift from driving to dispatch at his trucking 
company, at least in part due to pain from his ankle.  See also 
the hearing transcript pg. 10.  As such, the Veteran has 
indicated some level of interference with his employment, but a 
review of the record shows no evidence that the Veteran has lost 
time at work due to his right ankle impairment.  Furthermore, at 
his May 2009 VA medical examination the Veteran indicated that he 
was able to maintain employment at a job where he is required to 
stand, undermining his contention that his ankle requires that he 
work at a desk job.  As such, the Veteran has not provided any 
corroborating evidence to show missed employment due to his right 
ankle disability.  Finally, the evidence of record indicates that 
all of the Veteran's treatment for his right ankle has been on an 
outpatient basis, with no evidence of inpatient treatment.  
Therefore, the evidence of record simply does not warrant an 
extraschedular rating.  In reaching this conclusion, the Board 
notes that, generally, the degrees of disability specified in the 
Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell 
v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Prior to May 12, 2009, a disability rating in excess of 10 
percent for a left ankle disorder is denied.  

As of May 12, 2009, a disability of 20 percent rating for the 
left ankle disorder is granted, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


